DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nissan Motor Co. JPS519143.
Claim 1, Nissan Motor Co. teaches a guide wheel shock absorbing device Fig. 2 comprising: an attachment arm 11 connected to a guide frame 30 disposed below a vehicle body of a vehicle (car body) Fig. 5; a shock absorbing link 13 provided on the attachment arm 11 and extending in one direction; a shock absorbing link support portion 14 provided on the shock absorbing link 13 and supporting the shock absorbing link 13 in a state of being oscillatable via 31 with respect to the attachment arm 11; a guide wheel 15 receiving a frictional force and rolling by coming into contact with a guide rail (guide wall) laid on a traveling track of the vehicle (car body); a guide wheel support portion provided on the shock absorbing link 13 and supporting the guide wheel 15 in a rotatable state; and a shock absorbing elastic portion 17 elastically supporting the shock absorbing link 13 with respect to the attachment arm 11, wherein the shock absorbing elastic portion 17 has a plurality of shock absorbing bodies 19a,19b different in displacement or displacement speed with respect to a load received by the guide wheel 15.
Claim 19, Nissan Motor Co. teaches carriage comprising the guide wheel shock absorbing device according to claim 1 Fig. 5.
Claim 20, Nissan Motor Co. teaches a vehicle comprising: the carriage according to claim 19; and the vehicle body provided on the carriage Fig. 5.
Allowable Subject Matter
Claims 2-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS